--------------------------------------------------------------------------------

FINANCING AND SECURITY AGREEMENT

     This Financing Agreement (this “Agreement”) is entered into this 20th day
of May 2013 by and among Echo Automotive, Inc., a Nevada corporation (the
“Company”) and United Fleet Financing LLC (“EASLER”). Each of the parties to
this Agreement also referred to as a “Party” and collectively the “Parties.”
This Agreement sets forth the terms for mezzanine financing to the Company from
EASLER.

RECITALS

     WHEREAS, the Parties and their respective Board of Directors have agreed to
enter into a financing agreement as detailed within;

     WHEREAS, the Parties intend to clarify the commitment of EASLER to
providing financing for the Company as evidenced by this Agreement;

     WHEREAS, the Company will agree to specific terms and conditions for such
financing;

     WHEREAS, EASLER will agree to provide $1,500,000 of funding to the Company
as part of this Agreement;

     WHEREAS, the Parties agree that said funding will be provided to the
Company in installment payments pursuant to a form of Secured Convertible Note
in the form set forth in Exhibit A; and

     WHEREAS, the Agreement will provide for certain conversion and payable in
kind features.

     NOW THEREFORE BE IT RESOLVED, that for consideration noted in this
Agreement, which all parties deem sufficient, and intending to be bound by the
provisions hereof, the Parties agree as follows:

AGREEMENT

     1. Financing. EASLER hereby agrees to provide the Company with funding with
the following schedule (the “Funding Commitments”):

          1.1 Upon the execution of this Agreement, EASLER hereby agrees to
provide the Company $1,500,000 of funding (“Funding”) which will be issued by
wire transfer in nine (9) monthly installments (“Payment Schedule”) pursuant to
the schedule described within the Payment Schedule Table below.

Payment Schedule Table

1 6/15/13 $166,000.00 2 7/15/13 $166,000.00 3 7/30/13 $166,000.00 4 8/1/13
$166,000.00 5 9/1/13 $166,000.00 6 10/1/13 $166,000.00 7 11/1/13 $166,000.00 8
12/1/13 $166,000.00 9 1/1/14 $172,000.00

1

--------------------------------------------------------------------------------

          1.2 As set forth within this Agreement, in connection for each $0.55
EASLER provided in cash for financing for the Company, EASLER will receive a
warrant to purchase 1.25 shares of Echo restricted common stock at a per share
exercise price of $0.65 with a term of eighteen (18) months (the “Warrants”).
The Warrants shall be in substantially the form attached hereto as Exhibit B.

          1.3 For purposes of clarification, subject to the other provisions of
this Agreement, upon final payment of the full Funding, the Company will have
received $1,500,000 from EASLER and the Company shall have issued Warrants to
EASLER to purchase 3,409,091 shares of Company restricted common stock at an
exercise price of $0.65 per share of cash received by the Company from EASLER
(“Warrant” or “Warrants”). The Warrants will have an eighteen (18) month
exercise right from date of issuance and will have a strike price of $0.65 per
share. Any Warrants due to EASLER from the Company will occur within ninety (90)
days from the receipt of any cash, resulting from the financing described
within, which triggers the Warrant(s) issuance. (Example: Company receives
$166,000 of cash from EASLER per this Agreement = $166,000/$0.55 = 301,818 X
1.25 = 377,273 of exercisable warrant at $0.65 strike price).

          1.4 The Funding is being provided to the Company by EASLER which has a
maturity date of five (5) years from the date of the first advance (“Maturity
Date”). Company may give Notice to EASLER of their request to convert any amount
due under the Note at any time after the 1 year anniversary of such Note. Upon
Notice, EASLER will have 5 business days to either convert per the terms of this
agreement or request to be paid in cash by Company.

          1.5 EASLER may convert all amounts due Echo as described in the Note,
Echo Common stock, at any time.

          1.6 The eight percent (8%) interest due to EASLER will be paid
annually with an additional payable in kind (PIK) Note which will also bear
interest at eight percent (8%) paid annually (“Interest”). Interest will be
accrued annually and will not be due until the Maturity Date described within.
The Company will have the option to pay the Interest at any time during the Term
without any type of penalty in cash or common shares of the Company, at the
Companies sole option, calculated as 1 share per $0.55 of interest owed.

          1.7 If EASLER elects, at its sole discretion, to convert any of the
outstanding Note balance to Echo restricted common stock, the conversion rate
will be one share of Company restricted common stock for each $0.55
(“Conversion”) (Example: $1.5M repayment amount would convert to approximately
2,727,273 Echo restricted common shares [$1,500,000/$0.55 = 2,727,273]).

          1.8 If EASLER does not exercise each Warrant within the five (5) year
term, the Warrant will expire without further obligations from the Company.

          1.9 In the event both Parties agree in writing to accelerate the
payment of any portion of the Funding, EASLER will be provided with an
additional Warrant per the terms above for each dollar accelerated. For clarity,
if EASLER were to accelerate $100,000 of the funding from the last month, he
would receive an additional 100,000 Warrants.

     2. Default by Easler.

          2.1 Acceleration of Obligations. In the event that any payment
required pursuant to Section 1 is not delivered to the Company within 15 days
after written Notice of a demand of the date such payment is due, all
obligations for payments pursuant to Section 1 will accelerate, and EASLER shall
be obligated to provide the entire remaining Funding to the Company, provided
that no default or event of default has accrued or is continuing by the Company
under any agreement with Holder.

2

--------------------------------------------------------------------------------

          2.2 Security Interest: To secure repayment of the Note, the Company
grants to EASLER a first lien security interest in the assets of the company,
including all patents, IP, and all other assets, of any kind until this note is
paid in full or converted per the terms of this agreement. This Security
Interest will be not be subordinated to any other debt or agreement without the
written consent of both parties.

     3. GENERAL PROVISIONS.

          3.1 Successors and Assigns. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

          3.2 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Arizona, regardless of the laws
that might otherwise govern under applicable principles of conflicts of law.

          3.3 Counterparts; Facsimile. This Agreement may be executed and
delivered by facsimile signature and in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

          3.4 Amendments and Waivers. The terms of this Agreement may be
amended, terminated or waived only with the written consent of the Parties.

          3.5 Notice. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, sent by facsimile or electronic mail or otherwise
delivered by hand, messenger or courier service addressed to the address or
record for the Parties on the Company’s books and records. Each such notice or
other communication shall for all purposes of this Agreement be treated as
effective or having been given (i) if delivered by hand, messenger or courier
service, when delivered (or if sent via a nationally-recognized overnight
courier service, freight prepaid, specifying next-business-day delivery, one
business day after deposit with the courier), or (ii) if sent via mail, at the
earlier of its receipt or three days after the same has been deposited in a
regularly-maintained receptacle for the deposit of the United States mail,
addressed and mailed as aforesaid, or (iii) if sent via facsimile, upon
confirmation of facsimile transfer or, if sent via electronic mail, when
directed to the relevant electronic mail address, if sent during normal business
hours of the recipient, or if not sent during normal business hours of the
recipient, then on the recipient’s next business day.

          3.6 Severability. The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.

          3.7 Entire Agreement. This Agreement and the Exchange Agreement
constitute the full and entire understanding and agreement between the parties
with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties are
expressly canceled. To the extent of any conflict between this Agreement, the
Exchange Agreement or the EASLER Agreement, the Parties agree that the terms of
this Agreement shall prevail.

3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused their duly authorized officers
to execute this Agreement as of the date first above written.

  THE COMPANY:       ECHO AUTOMOTIVE, Inc., a Nevada corporation       By:      
DAN KENNEDY     Chief Executive Officer         EASLER:       UNITED FLEET
FINANCING LLC       By:           Name:                              Kevin
Easler         Title: Sole Member

4

--------------------------------------------------------------------------------

EXHIBIT A

Form of Secured Convertible Promissory Note

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
NOR UNDER ANY STATE SECURITIES LAW AND MAY NOT BE PLEDGED, SOLD, ASSIGNED OR
TRANSFERRED UNLESS (I) A REGISTRATION STATEMENT WITH RESPECT THERETO IS
EFFECTIVE UNDER THE SECURITIES ACT OF 1933, AS

AMENDED (THE "SECURITIES ACT"), AND ANY APPLICABLE STATE SECURITIES LAW
REQUIREMENTS HAVE BEEN MET OR (II) EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS
UNDER THE SECURITIES ACT AND THE REGISTRATION OR QUALIFICATION REQUIREMENTS OF
APPLICABLE STATE SECURITIES LAWS ARE AVAILABLE.

$1,500,000.00

ECHO AUTOMOTIVE, INC.

SECURED CONVERTIBLE PROMISSORY NOTE

May __, 2013

     Echo Automotive, Inc. a Nevada corporation (the "Company"), the principal
office of which is located at 16000 N. 80th Street, Suite E, Scottsdale, Arizona
85260, for value received hereby promises to pay to United Fleet Financing LLC
(the "Holder"), or its registered assigns, the sum of One Million Five Hundred
Thousand Dollars and No Cents ($1,500,000.00), or such lesser amount as shall
then be outstanding hereunder. The principal amount hereof shall be funded by
Holder in several installments of One Hundred Sixty-Six Thousand Dollars and No
Cents ($166,000.00) on the date hereof and each month thereafter as set forth in
Schedule 1. Any unpaid accrued interest hereon, as set forth below, shall be due
and payable on each annual anniversary date of funding, or (ii) when declared
due and payable by the Holder upon the occurrence of an Event of Default (as
defined below). Payment for all principal amounts due hereunder shall be made by
mail to the registered address of the Holder at the end of the five (5) year
term unless accelerated for an event of default. This Secured Convertible
Promissory Note (“Note”) is one in a series of Notes issued by the Company
pursuant to that certain Financing and Security Agreement, dated as of May 20,
2013, by and among the Company, Holder and certain other persons (the “Financing
and Security Agreement”). To the extent of any conflict between the Financing
and Security Agreement and this Note, the term of the Note shall prevail and
supersede in material respects.

     The following is a statement of the rights of the Holder of this Note and
the conditions to which this Note is subject, and to which the Holder hereof, by
the acceptance of this Note, agrees:

     1. Definitions. As used in this Note, the following terms, unless the
context otherwise requires, have the following meanings:

     (i) "Company" includes any corporation which shall succeed to or assume the
obligations of the Company under this Note.

--------------------------------------------------------------------------------

     (ii) "Holder," when the context refers to a holder of this Note, shall mean
any person who shall at the time be the registered holder of this Note.

     2. Interest. Upon the maturity of this Note, the Company shall pay interest
at the rate of eight percent (8.0%) per annum (the "Initial Interest Rate") on
the principal outstanding during the period beginning on the date of issuance of
this Note and ending on the date that the principal amount of this Note becomes
due and payable. In the event that the principal amount of this Note is not paid
in full when such amount becomes due and payable, interest at the rate equal to
the lesser of (a) the Initial Interest Rate plus five percent (5.0%) or (b) the
highest rate then permitted by law shall continue to accrue on the balance of
any unpaid principal until such balance is paid.

     3. Events of Default. If any of the events specified in this Section 3
shall occur (herein individually referred to as an "Event of Default"), the
Holder of this Note may, so long as such condition exists, declare the entire
principal and unpaid accrued interest hereon immediately due and payable, by
notice in writing to the Company:

     (i) failure by the Company to make any payment under this Note of the
principal or unpaid accrued interest of this Note when due and payable if such
failure is not cured by the Company within ten (10) days after the Holder has
given the Company written notice of such default; or

     (ii) failure of the Company to perform any other covenant contained herein
or in any other Loan Document (as defined in the Loan and Security Agreement),
if the same has continued for thirty (30) days after written notice specifying
such failure has been delivered to the Company by Holder; or

     (iii) an Event of Default occurs on any of the other Notes and such default
is not cured within any applicable cure period in such Note; or

     (iv) the institution by the Company of proceedings to be adjudicated as
bankrupt or insolvent, or the consent by it to institution of bankruptcy or
insolvency proceedings against it or the filing by it of a petition or answer or
consent seeking reorganization or release under the federal Bankruptcy Act, or
any other applicable federal or state law, or the consent by it to the filing of
any such petition or the appointment of a receiver, liquidator, assignee,
trustee, or other similar official of the Company, or of any substantial part of
its property, or the making by it of an assignment for the benefit of creditors,
or the taking of corporate action by the Company in furtherance of any such
action; or

     (v) if, within sixty (60) days after the commencement of an action against
the Company (and service of process in connection therewith on the Company)
seeking any bankruptcy, insolvency, reorganization, liquidation, dissolution, or
similar relief under any present or future statute, law, or regulation, such
action shall not have been resolved in favor of the Company or all orders or
proceedings thereunder affecting the operations or the business of the Company
stayed, or if the stay of any such order or proceeding shall thereafter be set
aside, or if, within sixty (60) days after the appointment without the consent
or acquiescence of the Company of any trustee, receiver, or liquidator of the
Company or of all or any substantial part of the properties of the Company, such
appointment shall not have been vacated; or

-2-

--------------------------------------------------------------------------------

     (vi) any declared default of the Company under any Senior Indebtedness (as
defined below) that gives the holder thereof the right to accelerate such Senior
Indebtedness, and such Senior Indebtedness is in fact accelerated by the holder.

     4. Warrants. For each installment of One Hundred Sixty-Six Thousand Dollars
and No Cents ($166,000.00), Holder shall receive a five (5) year warrant to
purchase 377,273 common shares of the Company at $0.65 per share.

     5. Security. The obligations of the Company to the Holder pursuant to this
Note shall be secured by a lien on all assets of the Company, including a Pledge
of the LLC’s interests of Advanced Technical Asset Holdings LLC acquired on
April 5, 2013, which lien shall be evidenced by a security agreement. The lien
in favor of Holder shall be subordinated to any lien in favor of the holder(s)
of the Senior Indebtedness as provided in Section 4 of this Note. The Company
hereby authorizes and appoints the Holder to take all such action, including the
filing of a UCC-1 form.

     6. Conversion.

          6.1. Voluntary Conversion. The Holder of this Note shall have the
right, at the Holder's option, to convert the entire unpaid principal amount and
accrued interest under this Note, in whole but not in part, into fully paid and
nonassessable shares of the Company’s common stock, par value $0.001 (the
“Common Stock”), at a per share conversion price equal to $0.55 per share,
subject to adjustment as provided below in Section 7 (the “Conversion Price”).

          6.2. Conversion Procedure. Before the Holder shall be entitled to
convert this Note into shares of Common Stock pursuant to Section 6.1, it shall
(i) surrender this Note, duly endorsed, at the principal corporate office of the
Company, (ii) deliver the Notice of Conversion set forth on Exhibit A attached
hereto by mail, postage prepaid, to the Company at its principal corporate
office, and (iii) state therein the name or names in which the certificate or
certificates for shares of Common Stock are to be issued. At its expense, the
Company shall, as soon as practicable thereafter, issue and deliver to such
Holder at the address of such Holder specified in the Notice of Conversion a
certificate or certificates for the number of shares which the Holder shall be
entitled upon such conversion (bearing such legends as are required by
applicable state and federal securities laws in the opinion of counsel to the
Company), together with any other securities and property to which the Holder is
entitled upon such conversion under the terms of this Note, including a check
payable to the Holder for any cash amounts payable as described below in Section
6.4. Such conversion shall be deemed to have been made immediately prior to the
close of business on the date of such surrender of this Note, and the person or
persons entitled to receive the shares of Common Stock issuable upon such
conversion shall be treated for all purposes as the record holder or holders of
such shares of Common Stock as of such date.

          6.3. Mechanics and Effect of Conversion. No fractional shares shall be
issued upon conversion of this Note. In lieu of the Company issuing any
fractional shares to the Holder upon the conversion of this Note, the Company
shall pay to the Holder the amount of outstanding principal that is not so
converted, such payment to be made in cash. Upon conversion of this Note, the
Company shall be forever released from all its obligations and liabilities under
this Note.

     7. Conversion Price Adjustments.

          7.1. Adjustments for Stock Splits and Subdivisions. In the event the
Company should at any time or from time to time after the date of issuance
hereof fix a record date for the effectuation of a split or subdivision of the
outstanding shares of Common Stock or the determination of holders of Common
Stock entitled to receive a dividend or other distribution payable in additional
shares of Common Stock or other securities or rights convertible into, or
entitling the holder thereof to receive directly or indirectly, additional
shares of Common Stock (hereinafter referred to as “Stock Equivalents”) without
payment of any consideration by such holder for the additional shares of Common
Stock or the Stock Equivalents (including the additional shares of Common Stock
issuable upon conversion or exercise thereof), then, as of such record date (or
the date of such dividend, distribution, split, or subdivision if no record date
is fixed), the Conversion Price of this Note shall be appropriately decreased so
that the number of shares of Common Stock issuable upon conversion of this Note
shall be increased in proportion to such increase of outstanding shares.

-3-

--------------------------------------------------------------------------------

          7.2. Adjustments for Reverse Stock Splits. If the number of shares of
Common Stock outstanding at any time after the date hereof is decreased by a
combination of the outstanding shares of Common Stock, then, following the
record date of such combination, the Conversion Price for this Note shall be
appropriately increased so that the number of shares of Common Stock issuable on
conversion hereof shall be decreased in proportion to such decrease in
outstanding shares.

          7.3. Reclassification, Etc. In case of any reclassification or change
of the outstanding securities of the Company or of any reorganization of the
Company (or any other corporation the stock or securities of which are at the
time receivable upon the conversion of this Note) or any similar corporate
reorganization on or after the date hereof, or in the case the Company shall
consolidate with or merge into another corporation or convey all or
substantially all of its assets to another corporation on or after the date
hereof, then and in each such case the Holder of this Note, upon the conversion
hereof at any time after the consummation of such reclassification, change,
reorganization, consolidation, merger or conveyance, shall be entitled to
receive, in lieu of the stock or other securities and property receivable upon
the conversion hereof prior to such consummation, the stock or other securities
or property to which such Holder would have been entitled upon such consummation
if such Holder had converted this Note immediately prior thereto, all subject to
further adjustment as provided herein; and in each such case, the terms of this
Section 7.3 shall be applicable to the shares of stock or other securities or
property receivable upon the conversion of this Note after such consummation.

          7.4. Notices of Record Date, etc. In the event of:

                 7.4.1 Any taking by the Company of a record of the holders of
any class of securities of the Company for the purpose of determining the
holders thereof who are entitled to receive any dividend (other than a cash
dividend payable out of earned surplus at the same rate as that of the last such
cash dividend theretofore paid) or other distribution, or any right to subscribe
for, purchase or otherwise acquire any shares of stock of any class or any other
securities or property, or to receive any other right; or

                 7.4.2 Any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company, or any
transfer of all or substantially all of the assets of the Company to any other
person or any consolidation or merger involving the Company; or

                 7.4.3 Any voluntary or involuntary dissolution, liquidation, or
winding up of the Company,

then the Company will mail to the holder of this Note at least ten (10) days
prior to the earliest date specified therein, a notice specifying: (i) the date
on which any such record is to be taken for the purpose of such dividend,
distribution, or right, and the amount and character of such dividend,
distribution, or right; and (ii) the date on which any such reorganization,
reclassification, transfer, consolidation, merger, dissolution, liquidation, or
winding up is expected to become effective and the record date for determining
stockholders entitled to vote thereon.

-4-

--------------------------------------------------------------------------------

          7.5. Reservation of Stock Issuable Upon Conversion. The Company shall
at all times reserve and keep available out of its authorized but unissued
shares of Common Stock solely for the purpose of effecting the conversion of the
Note such number of its shares of Common Stock (and shares of its common stock
for issuance on conversion of such Common Stock) as shall from time to time be
sufficient to effect the conversion of the Note and of the Common Stock; and if
at any time the number of authorized but unissued shares of Common Stock (and
shares of its common stock for issuance on conversion of such Common Stock)
shall not be sufficient to effect the conversion of the entire outstanding
principal amount of this Note, in addition to such other remedies as shall be
available to the holder of this Note, the Company will use its best efforts to
take such corporate action as may, in the opinion of its counsel, be necessary
to increase its authorized but unissued shares of Common Stock or common stock,
as the case may be, to such number of shares as shall be sufficient for such
purposes.

     8. Assignment. Subject to the restrictions on transfer described in Section
10 below, the rights and obligations of the Company and the Holder of this Note
shall be binding upon and benefit the successors, assigns, heirs,
administrators, and transferees of the parties.

     9. Waiver and Amendment. Any provision of this Note may be amended, waived,
or modified upon the written consent of the Company and Holder.

     10. Transfer of This Note or Securities Issuable on Conversion Hereof. With
respect to any offer, sale, or other disposition of this Note or securities into
which such Note may be converted, the Holder will give written notice to the
Company prior thereto, describing briefly the manner thereof, together with a
written opinion of such Holder's counsel, to the effect that such offer, sale,
or other distribution may be effected without registration or qualification
(under any federal or state law then in effect). Promptly upon receiving such
written notice and reasonably satisfactory opinion, if so requested, the Company
shall notify such Holder that such Holder may sell or otherwise dispose of this
Note or such securities, all in accordance with the terms of the notice
delivered to the Company. If a determination has been made pursuant to this
Section 10 that the opinion of counsel for the Holder is not reasonably
satisfactory to the Company, the Company shall so notify the Holder promptly
after such determination has been made. Each Note thus transferred and each
certificate representing the securities thus transferred shall bear a legend as
to the applicable restrictions on transferability in order to ensure compliance
with the Securities Act, unless in the opinion of counsel for the Company such
legend is not required. The Company may issue stop transfer instructions to its
transfer agent in connection with such restrictions.

     11. Treatment of Note. To the extent permitted by generally accepted
accounting principles, the Company will treat, account, and report the Note as
debt and not equity for accounting purposes and with respect to any returns
filed with federal, state, or local tax authorities.

     12. Notices. Any notice, request, or other communication required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given on the date of service if personally served on the party to whom such
notice is to be given, on the date of transmittal of service via telecopy to the
party to whom notice is to be given (with a confirming copy delivered within 24
hours thereafter), or on the third day after mailing if mailed to the party to
whom notice is to be given, by first class mail, registered or certified mail,
postage prepaid, or via a recognized overnight courier providing a receipt for
delivery and properly addressed at the respective addresses of the parties as
set forth herein. Any party hereto may by notice so given change its address for
future notice hereunder.

-5-

--------------------------------------------------------------------------------

     13. No Stockholder Rights. Nothing contained in this Note shall be
construed as conferring upon the Holder or any other person the right to vote or
to consent or to receive notice as a stockholder in respect of meetings of
stockholders for the election of directors of the Company or any other matters
or any rights whatsoever as a stockholder of the Company; and no dividends or
interest shall be payable or accrued in respect of shares of capital stock
obtainable hereunder until, and only to the extent that, this Note shall have
been converted.

     14. Governing Law. This Note, the entire relationship of the parties
hereto, and any litigation between the parties (whether grounded in contract,
tort, statute, law or equity) shall be interpreted, construed, and enforced in
accordance with the laws of the state of Arizona, without regard to its choice
of law principles.

     15. Heading; References. All headings used herein are used for convenience
only and shall not be used to construe or interpret this Note. Except where
otherwise indicated, all references herein to Sections refer to Sections hereof.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

-6-

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Company has caused this Note to be issued as of the
day and year first above written.

  ECHO AUTOMOTIVE, INC.           By:   ___________________________________    
       Dan Kennedy, Chief Executive Officer


Name of Holder: United Fleet Financing LLC     Address: c/o Kevin Easler   19936
N. 101st Place   Scottsdale, AZ 85255

-7-

--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF CONVERSION

(To Be Signed Only Upon Conversion of Note)

     The undersigned, the holder of the foregoing Note, hereby surrenders such
Note for conversion into shares of Common Stock of Echo Automotive, Inc. to the
extent of $__________unpaid principal amount of such Note, and requests that the
certificates for such shares be issued in the name of, and delivered to,
_____________, whose address is ______________________

Dated:______________________

  (Signature must conform in all respects to name of   holder as specified on
the face of the Note)               (Address)

A-1

--------------------------------------------------------------------------------

SCHEDULE 1

Payment Schedule Table

1 6/15/13 $166,000.00 2 7/15/13 $166,000.00 3 7/30/13 $166,000.00 4 8/1/13
$166,000.00 5 9/1/13 $166,000.00 6 10/1/13 $166,000.00 7 11/1/13 $166,000.00 8
12/1/13 $166,000.00 9 1/1/14 $172,000.00

Schedule 1

--------------------------------------------------------------------------------

EXHIBIT B

Form of Warrant Agreement

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE.
THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS PERMITTED
UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS PURSUANT TO REGISTRATION OR
EXEMPTION THEREFROM AND THE ISSUER OF THESE SECURITIES HAS BEEN PROVIDED WITH AN
OPINION OF LEGAL COUNSEL TO THE HOLDER IN FORM AND SUBSTANCE SATISFACTORY TO THE
ISSUER OF THESE SECURITIES TO THE EFFECT THAT SUCH OFFER, SALE, TRANSFER, PLEDGE
OR HYPOTHECATION IS EXEMPT FROM REGISTRATION UNDER SUCH LAWS.

    Date of Issuance: _________, 2013 Number of Shares__________________ Warrant
No. _____                        (subject to adjustment)


  ECHO AUTOMOTIVE, INC. A NEVADA CORPORATION     Warrant

     Echo Automotive, Inc., a Nevada corporation (the “Company”), for value
received, hereby certifies that _______________________(the “Initial Holder”),
or its registered assigns (the Initial Holder or such registered assigns shall
be referred to as the “Registered Holder”), is entitled, subject to the terms
set forth below, to purchase from the Company at any time on or after the
Exercise Date and on or before the Expiration Date, up to ___________shares (the
“Warrant Shares”) of the Company’s common stock, $0.001 par value per share
(“Common Stock”), at a purchase price $______per share (the “Purchase Price”).
The number of shares of Warrant Shares and the Purchase Price may be adjusted
from time to time pursuant to the provisions of this Warrant. As used herein,
“Exercise Date” means any date after the date hereof and prior to the Expiration
Date on which the Registered Holder elects by written notice to the Company to
exercise this Warrant.

     This Warrant is issued pursuant to that Securities Purchase Agreement,
dated as of ___________, 2013, by and among the Company and the Initial Holder
(the “Purchase Agreement”).

     1. Exercise.

          (a) Manner of Exercise. This Warrant may be exercised by the
Registered Holder, in whole or in part, by surrendering this Warrant, with the
purchase/exercise form appended hereto as Exhibit A duly executed by such
Registered Holder or by such Registered Holder’s duly authorized attorney, at
the principal office of the Company, or at such other office or agency as the
Company may designate in writing, accompanied by payment in full of the Purchase
Price payable in respect of the number of shares of Warrant Shares purchased
upon such exercise. The Purchase Price may be paid by cash, check, or wire
transfer.

          (b) Effective Time of Exercise. Each exercise of this Warrant shall be
deemed to have been effected immediately prior to the close of business on the
day on which this Warrant shall have been surrendered to the Company as provided
in Section 1(a) above. At such time, the person or persons in whose name or
names any certificates for Warrant Shares shall be issuable upon such exercise
as provided in Section 1(c) below shall be deemed to have become the holder or
holders of record of the Warrant Shares represented by such certificates.

1

--------------------------------------------------------------------------------

          (c) Delivery to Holder. As soon as practicable after the exercise of
this Warrant, in whole or in part, and in any event within ten (10) days
thereafter, the Company at its expense will cause to be issued in the name of,
and delivered to, the Registered Holder, or as such Holder (upon payment by such
Holder of any applicable transfer taxes) may direct:

                    (i) a certificate or certificates for the number of shares
of Warrant Shares to which such Registered Holder shall be entitled, and

                    (ii) in case such exercise is in part only, a new warrant or
warrants (dated the date hereof) of like tenor, calling in the aggregate on the
face or faces thereof for the number of shares of Warrant Shares equal (without
giving effect to any adjustment therein) to the number of such shares called for
on the face of this Warrant minus the number of such shares purchased by the
Registered Holder upon such exercise as provided in Section 1(a) above.

     2. Adjustments.

          (a) Stock Splits and Dividends. If outstanding shares of the Company’s
Common Stock shall be subdivided into a greater number of shares or a dividend
in Common Stock shall be paid in respect of Common Stock, then the Purchase
Price in effect immediately prior to such subdivision or at the record date of
such dividend shall simultaneously with the effectiveness of such subdivision or
immediately after the record date of such dividend be proportionately reduced.
If outstanding shares of Common Stock shall be combined into a smaller number of
shares, then the Purchase Price in effect immediately prior to such combination
shall, simultaneously with the effectiveness of such combination, be
proportionately increased. When any adjustment is required to be made in the
Purchase Price, the number of shares of Warrant Shares purchasable upon the
exercise of this Warrant shall be changed to the number determined by dividing
(i) an amount equal to the number of shares issuable upon the exercise of this
Warrant immediately prior to such adjustment, multiplied by the Purchase Price
in effect immediately prior to such adjustment, by (ii) the Purchase Price in
effect immediately after such adjustment.

          (b) Reclassification, Etc. In case of any reclassification or change
of the outstanding securities of the Company or of any reorganization of the
Company (or any other corporation the stock or securities of which are at the
time receivable upon the exercise of this Warrant) or any similar corporate
reorganization on or after the date hereof, then and in each such case the
Registered Holder, upon the exercise hereof at any time after the consummation
of such reclassification, change, reorganization, merger or conveyance, shall be
entitled to receive, in lieu of the stock or other securities and property
receivable upon the exercise hereof prior to such consummation, the stock or
other securities or property to which such holder would have been entitled upon
such consummation if such holder had exercised this Warrant immediately prior
thereto, all subject to further adjustment as provided in this Section 2; and in
each such case, the terms of this Section 2 shall be applicable to the shares of
stock or other securities properly receivable upon the exercise of this Warrant
after such consummation.

          (c) Adjustment Certificate. When any adjustment is required to be made
in the Warrant Shares or the Purchase Price pursuant to this Section 2, the
Company shall promptly mail to the Registered Holder a certificate setting forth
(i) a brief statement of the facts requiring such adjustment, (ii) the Purchase
Price after such adjustment and (iii) the kind and amount of stock or other
securities or property into which this Warrant shall be exercisable after such
adjustment.

     3. Transfers.

          (a) Unregistered Security. This Warrant and the Warrant Shares have
not been registered under the Securities Act of 1933, as amended (the
“Securities Act”), and may not be sold, pledged, distributed, offered for sale,
transferred or otherwise disposed of in the absence of (i) an effective
registration statement under the Securities Act as to this Warrant or such
Warrant Shares and registration or qualification of this Warrant or such Warrant
Shares under any applicable U.S. federal or state securities law then in effect,
or (ii) an opinion of counsel, reasonably satisfactory to the Company, that such
registration or qualification is not required. Each certificate or other
instrument for Warrant Shares issued upon the exercise of this Warrant shall
bear a legend substantially to the foregoing effect.

2

--------------------------------------------------------------------------------

          (b) Transferability. Subject to the provisions of Section 3(a) hereof
and subject to the Company’s approval, this Warrant and all rights hereunder are
transferable, in whole or in part, upon surrender of the Warrant with a properly
executed assignment (in the form of Exhibit B hereto) at the principal office of
the Company.

          (c) Warrant Register. The Company will maintain a register containing
the names and addresses of the Registered Holders of this Warrant. Until any
transfer of this Warrant is made in the warrant register, the Company may treat
the Registered Holder as the absolute owner hereof for all purposes; provided,
however, that if this Warrant is properly assigned in blank, the Company may
(but shall not be required to) treat the bearer hereof as the absolute owner
hereof for all purposes, notwithstanding any notice to the contrary. Any
Registered Holder may change such Registered Holder’s address as shown on the
warrant register by written notice to the Company requesting such change.

     4. No Impairment. The Company will not, by amendment of its charter or
through reorganization, consolidation, merger, dissolution, sale of assets or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the terms of this Warrant, but will (subject to Section 11 below) at
all times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of the Registered Holder against impairment.

     5. Termination. This Warrant (and the right to purchase securities upon
exercise hereof) shall terminate five (5) years from the date of issuance of
this Warrant (the “Expiration Date”).

     6. Notices of Certain Transactions. In the event:

          (a) the Company shall take a record of the holders of its Common Stock
(or other stock or securities at the time deliverable upon the exercise of this
Warrant) for the purpose of entitling or enabling them to receive any dividend
or other distribution, or to receive any right to subscribe for or purchase any
shares of stock of any class or any other securities, or to receive any other
right, to subscribe for or purchase any shares of stock of any class or any
other securities, or to receive any other right, or

          (b) of any capital reorganization of the Company, any reclassification
of the capital stock of the Company, or any consolidation or merger of the
Company with or into another corporation, or

          (c) of the voluntary or involuntary dissolution, liquidation or
winding-up of the Company,

then, and in each such case, the Company will mail or cause to be mailed to the
Registered Holder a notice specifying, as the case may be, (i) the date on which
a record is to be taken for the purpose of such dividend, distribution or right,
and stating the amount and character of such dividend, distribution or right, or
(ii) the effective date on which such reclassification, reorganization,
consolidation, merger, dissolution, liquidation or winding-up is to take place,
and the time, if any is to be fixed, as of which the holders of record of
Warrant Shares shall be entitled to exchange their shares of Warrant Shares (or
such other stock or securities) for securities or other property deliverable
upon such reclassification, reorganization, consolidation, merger, dissolution,
liquidation or winding-up. Such notice shall be mailed at least ten (10) days
prior to the record date or effective date for the event specified in such
notice.

     7. Reservation of Stock. The Company will at all times reserve and keep
available out of its authorized but unissued stock, solely for the issuance and
delivery upon the exercise of this Warrant and other similar Warrants, such
number of its duly authorized shares of Common Stock as from time to time shall
be issuable upon the exercise of this Warrant and other similar Warrants. All of
the shares of Common Stock issuable upon exercise of this Warrant and other
similar Warrants, when issued and delivered in accordance with the terms hereof
and thereof, will be duly authorized, validly issued, fully paid and
non-assessable, subject to no lien or other encumbrance other than restrictions
on transfer arising under applicable securities laws and restrictions imposed by
Section 3 hereof.

3

--------------------------------------------------------------------------------

     8. Exchange of Warrants. Upon the surrender by the Registered Holder of any
Warrant or Warrants, properly endorsed, to the Company at the principal office
of the Company, the Company will, subject to the provisions of Section 3 hereof,
issue and deliver to or upon the order of such Holder, at the Company’s expense,
a new Warrant or Warrants of like tenor, in the name of such Registered Holder
or as such Registered Holder (upon payment by such Registered Holder of any
applicable transfer taxes) may direct, calling in the aggregate on the face or
faces thereof for the number of shares of Common Stock called for on the face or
faces of the Warrant or Warrants so surrendered.

     9. Replacement of Warrants. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and (in the case of loss, theft or destruction) upon delivery of an
indemnity agreement (with surety if reasonably required) in an amount reasonably
satisfactory to the Company, or (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will issue, in lieu thereof, a new
Warrant of like tenor.

     10. Notices. Any notice required or permitted by this Warrant shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by courier, overnight delivery service or confirmed facsimile, or forty-eight
(48) hours after being deposited in the regular mail as certified or registered
mail (airmail if sent internationally) with postage prepaid, addressed (a) if to
the Registered Holder, to the address of the Registered Holder most recently
furnished in writing to the Company and (b) if to the Company, to the address
set forth below or subsequently modified by written notice to the Registered
Holder.

     11. No Rights as Stockholder. Until the exercise of this Warrant, the
Registered Holder shall not have or exercise any rights by virtue hereof as a
stockholder of the Company.

     12. Representations of Registered Holder. By acceptance of this Warrant,
the Registered Holder hereby represents and acknowledges to the Company that:

          (a) this Warrant and the Warrant Shares are “restricted securities” as
such term is used in the rules and regulations under the Securities Act and that
such securities have not been and will not be registered under the Securities
Act or any state securities law, and that such securities must be held
indefinitely unless registration is effected or transfer can be made pursuant to
appropriate exemptions;

          (b) the Registered Holder has read, and fully understands, the terms
of this Warrant set forth on its face and the attachments hereto, including the
restrictions on transfer contained herein;

          (c) the Registered Holder is purchasing for investment for its own
account and not with a view to or for sale in connection with any distribution
of this Warrant and the Warrant Shares and it has no intention of selling such
securities in a public distribution in violation of the federal securities laws
or any applicable state securities laws; provided that nothing contained herein
will prevent the Registered Holder from transferring such securities in
compliance with the terms of this Warrant and the applicable federal and state
securities laws; and

          (d) the Company may affix one or more legends, including a legend in
substantially the following form (in addition to any other legend(s), if any,
required by applicable state corporate and/or securities laws) to certificates
representing Warrant Shares:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE.
THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS PERMITTED
UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS PURSUANT TO REGISTRATION OR
EXEMPTION THEREFROM AND THE ISSUER OF THESE SECURITIES HAS BEEN PROVIDED WITH AN
OPINION OF LEGAL COUNSEL TO THE HOLDER IN FORM AND SUBSTANCE SATISFACTORY TO THE
ISSUER OF THESE SECURITIES TO THE EFFECT THAT SUCH OFFER, SALE, TRANSFER, PLEDGE
OR HYPOTHECATION IS EXEMPT FROM REGISTRATION UNDER SUCH LAWS.”

4

--------------------------------------------------------------------------------

     13. No Fractional Shares. No fractional shares will be issued in connection
with any exercise hereunder. In lieu of any fractional shares which would
otherwise be issuable, the Company shall pay cash equal to the product of such
fraction multiplied by the fair market value of one such share on the date of
exercise, as determined in good faith by the Company’s Board of Directors.

     14. Amendment or Waiver. Any term of this Warrant may be amended or waived
upon written consent of the Company and the Registered Holder.

     15. Headings. The headings in this Warrant are for purposes of reference
only and shall not limit or otherwise affect the meaning of any provision of
this Warrant.

     16. Governing Law. This Warrant shall be governed, construed and
interpreted in accordance with the laws of the State of Nevada, without giving
effect to principles of conflicts of law.

[Remainder of Page Intentionally Left Blank]

5

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed
and delivered by its authorized officer as of the date first above written.

  ECHO AUTOMOTIVE, INC., a Nevada corporation       Signed: 
__________________________________         By:                          Wm.
Daniel Kennedy                               
Title:                                      
CEO                                                Address: 16000 N. 80th
Street, Suite E     Scottsdale, AZ 85260         Phone No.: (855) 324-6288

INITIAL HOLDER: United Fleet Financing LLC   

By:  __________________________________  

Print Name:              KevinEasler                                           

Title:               Member                                                 

[SIGNATURE PAGE TO ECHO AUTOMOTIVE, INC. WARRANT]

--------------------------------------------------------------------------------

EXHIBIT A

PURCHASE/EXERCISE FORM

To: ECHO AUTOMOTIVE, INC. Dated:_________________

     The undersigned, pursuant to the provisions set forth in the attached
Warrant No. ___ hereby irrevocably elects to purchase _____shares of the Common
Stock covered by such Warrant and herewith makes payment of $________,
representing the full purchase price for such shares at the price per share
provided for in such Warrant.

     The undersigned acknowledges that it has reviewed the representations and
warranties contained in Section 12 of the Warrant and by its signature below
hereby makes such representations and warranties to the Company as of the date
hereof.

     The undersigned further acknowledges that it has reviewed that certain
Securities Purchase Agreement, dated as of ________, 2013, among the Company and
certain holders of the Company’s securities (as amended from time to time) and
agrees to be bound by such provisions.

  Signature: _________________________________       Name (print):
_______________________________       Title (if applic.)
_____________________________       Company (if applic.):
_________________________


--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT FORM

     FOR VALUE RECEIVED, _________________________________________hereby sells,
assigns and transfers all of the rights of the undersigned under the attached
Warrant with respect to the number of shares of Common Stock covered thereby set
forth below, to:

Name of Assignee   Address/Fax Number   No. of Shares

 


 

Dated: _________________________________ Signature:
_________________________________                         
_________________________________       Witness:  
_________________________________

B-1

--------------------------------------------------------------------------------